DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/26/2022.

Claim Rejections - 35 USC § 112
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the periphery or circumference of the first flexible material layer" in claim 23, line 4. There is insufficient antecedent basis for this limitation in the claim; additionally, the first flexible material layer has not been recited as being circular.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 20-28, 31 and 33, so far as they are definite, are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Godshaw et al. (US 20150237981 A1).

Examiners note: Wherein paragraph [0046], Godshaw et al. teaches “in a representative embodiment, the wire matrix may be comprised of a metallic wire or cable, or substantially cut-resistant polymeric threads, fibers or yarn, or a woven or knitted fabric having a plurality of substantially cut-resistant polymeric threads, fibers or yarn.”, the prior art anticipates the utilization of multiple conceived security panel (62, 400, 1100) protection layers (451, 910). Consequently, the wire matrix (451), and the fiber matrix (910) layers will be used interchangeably in reference to the “polymeric fiber matrix” limitation as claimed below.

	Regarding Claim 17, Godshaw et al. teaches carrying bag (20) comprising: 
An exterior bag (20) having at least one opening (21) for access to an interior (60) of the exterior bag (23). (Figs. 1, 4; [0152], [0192])
A plurality of security panel assemblies (62, 400, 1100) arranged within the interior (60) or coupled (wherein Godshaw et al. teaches in paragraph, [00198] “The embodiment depicted provides an easy and representative manner of connecting the security panel assembly to the exterior of the bag 23”) to the exterior bag (23), each security panel assembly (62, 400, 1100) of the plurality of security panel 25assemblies (62, 400, 1100) comprising a polymeric fiber matrix (910). (Figs. 1-4, 67-70; [0046], [0231] - [0235], 
Wherein a first security panel assembly (400A) and a second security panel assembly (400B) of the plurality of security panel assemblies (400A, 400B) are coupled to each other through at least one seam (906) comprising one or more stitches (wherein Godshaw et al. teaches (provided through stitching or coupling 906) through each of the respective polymeric fiber matrices (910). (Figs. 80-83; [0232], [0252], [0254] – [0255])

	Regarding Claim 20, Godshaw et al. further teaches, wherein each security panel assembly (400) of the 10plurality of security panel assemblies (400A, 400B) further comprises: 
A first flexible material layer (406) having a first side (406A) and a plurality of edges (412-418). (Fig. 29, [0219], [0223])
Wherein the polymeric fiber matrix (910) is arranged on the first side (406) of the first flexible material layer (406), the polymeric fiber matrix (910) comprising at least one polymeric fiber (910) arranged as a plurality of polymeric fiber intersections or crossings (wherein the fibers can be seen intersecting and crossed as seen in Figs. 67-70), each fiber (905) 15intersection or crossing comprising at least two sections of the at least one polymeric fiber abutting each other (wherein two fibers of the fiber matrix intersect as seen in Figs. 67-70), the at least one polymeric fiber comprising at least one polymeric fiber (905), filament (905), cable (451), thread (905) or yarn (905). (Wherein Godshaw et al. additionally teaches “a security panel assembly 1100 is substantially cut-resistant fabric comprising a plurality of spaced-apart, interwoven, substantially cut-resistant polymer based fibers, threads, or yarns 905) (Figs. 67-70; [0231])

	Regarding Claim 21, Godshaw et al. further teaches wherein each security panel assembly (400) of the 20plurality of security panel assemblies (400A, 400B) further comprises: a second flexible material layer (408) arranged adjacent to the polymeric fiber matrix (451) and coupled (422) to the first side (424) of the first flexible material layer (406).  (Figs. 62, 69-70; [0216], [0224])

	Regarding Claim 22, Godshaw et al. further teaches wherein the second flexible material (408) layer is 25coupled to the first flexible material layer (406) with a plurality of stitches (930), or with an adhesive (422), or with both a plurality of stitches (930) and an adhesive (422). (Figs. 62, Figs. 69-70; [0216], [0224], [0235])

	Regarding Claim 23, Godshaw et al. further teaches wherein one or more portions (500 in Modified Figure 83 below) of the polymeric fiber matrix (451) are not coupled to the first flexible material layer (406) and extend 30beyond one or more the edges (412-418) of the first flexible material layer (406) or outside the periphery or circumference of the first flexible material layer (comprising an edge of the first material layer (406). (Wherein Godshaw et al. teaches (451A and 451B may overlap each other). (Figs. 81, 83; [0252])

[AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    24
    36
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    181
    304
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    28
    165
    media_image3.png
    Greyscale

	Regarding Claim 24, Godshaw et al. further teaches wherein the at least one polymeric fiber (905) is a multifilament fiber (905), cable, thread (451) or yarn (905). (Figs. 67-68, 80-83; [0231], [0233])

	Regarding Claim 25, Godshaw et al. further teaches wherein the multifilament fiber (905), cable (451), thread (905) or yarn (905) comprises at least one polymeric fiber (905), filament (905), cable (451), thread (905)  or yarn (905)  and either or both at least one carbon fiber or at least one metallic wire (451), fiber (905), filament (905), cable (905), thread (905) or yarn (905). (Figs. 67-68, 80-83; [0231], [0233])

	Regarding Claim 26, Godshaw et al. further teaches wherein the at least one polymeric fiber (905), filament (905), cable (451), thread (905) or yarn (905) comprises at least one material selected from the group consisting of: aramid (wherein Godshaw teaches Kevlar®); liquid crystal polymer (wherein Godshaw et al. teaches Vectran®); polyethylene; ultra high molecular weight polyethylene ("UHMWPE") having a molecular mass between 3.5 and 7.5 million Daltons; high-modulus polyethylene ("HMPE"); High Performance Polyethylene 15("HPPE"); glass; nylon (wherein Godshaw et al. teaches the use of ballistic nylon in paragraph [0173]); polyester; and combinations thereof. (Figs. 67-68, 80-83; [0231], [0233])

	Regarding Claim 27, Godshaw et al. further teaches wherein at least one polymeric fiber matrix (910) of at least one security panel (62, 400, 1100) assembly of the plurality of security panel assemblies (400A, 400B) is comprised of a plurality of knitted or woven fibers, filaments, cables, threads, or yarns to 20form the plurality of fiber intersections or crossings. (Wherein Godshaw et al. teaches “a security panel assembly 1100 is substantially cut-resistant fabric comprising a plurality of spaced-apart, interwoven, substantially cut-resistant polymer based fibers, threads, or yarns 905). (Figs. 67-69, 80-83; [0231], [0233])

	Regarding Claim 28, Godshaw et al. further teaches wherein the polymeric fiber matrix (451) has an area smaller than first flexible material layer (406) to provide at least one tab or peripheral seam region (comprising the span of the where (406) overlaps (408) within the material overlap (908), and indicated as 600 in Modified Figure 81 below) of the first flexible material layer (406). (Fig. 81; [0245])


[AltContent: connector][AltContent: arrow]
    PNG
    media_image4.png
    23
    35
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    27
    166
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    260
    344
    media_image6.png
    Greyscale


	Regarding Claim 31, Godshaw et al. further teaches wherein the polymeric fiber matrix (910) comprises a plurality of polymeric fibers (905), filaments (905), cables (451), threads (905) or yarns (905) arranged in a crossing or quilting pattern on the first side of the first flexible material layer (406) and extending on a second side of the first flexible material layer (406) or an intervening flexible material layer (as seen in Fig. 68). (Wherein Godshaw et al. teaches “a security panel assembly 1100 is substantially cut-resistant fabric comprising a plurality of spaced-apart, interwoven, substantially cut-resistant polymer based fibers, threads, or yarns 905). (Figs. 67-69, 80-83; [0231], [0233] – [0234])
	
	Regarding Claim 33, Godshaw et al. teaches a carrying bag (20) comprising: an exterior (23) bag having at least one opening (21) for access to an interior (60) of the exterior bag (23) and having a plurality of panels (62, 400, 1100), a plurality of security panel assemblies (62, 400, 1100) arranged within the interior (60) or coupled to the exterior bag (23), each security panel assembly (62, 400, 1100) of the plurality of security panel 25assemblies (400A, 400B) coupled to a panel of the plurality of panels (400A, 400B) and comprising a polymeric fiber matrix (910) comprising at least one polymeric fiber (905) arranged as a plurality of polymeric fiber (905) intersections or crossings (453), wherein a first panel (400A) coupled to a first security panel assembly (400) of the plurality of security panel assemblies (400) and a second panel (400B) coupled to a second security panel assembly (400) of the plurality of security panel assemblies (400) are coupled to each other through at least one seam (906) comprising one or more stitches (wherein Godshaw et al. teaches (provided through stitching or coupling 906) through each of the respective polymeric fiber matrices (910). (Figs. 1, 4, 80-83; [0152], [0192], [0225], [0232], [0252], [0254] – [0255])


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-19, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Godshaw et al. (US 20150237981 A1), as applied to claim 17 above, further in view of Loctote (Comprising 3 provided non-patent literature documents: https://loctote.com/collections/bags/products/flak-sack-2#reviews ,https://loctote.com/blogs/company/ansi-cut-proof-rating, and the review https://www.youtube.com/watch?v=ae3hZcgCbmc, which was produced on March 24, 2017), further supported by May 12, 2016 documentation by Safety Corporation ANSI/ISEA 2016 rating explanation (http://safetycorporation.com/tag/cut/)

	Regarding Claim 18, Godshaw et al. teaches all of the elements of the invention described in claim 17 above except; wherein each security panel assembly of the plurality of security panel assemblies has a cut-resistance level to withstand an applied cutting force up to 500 grams applied over 20 mm.
	Wherein Godshaw et al. teaches a carrying bag (20) with a security panel (62, 400, 1100) assembly of the plurality of security panel assemblies (62, 400, 1100). (Figs. 1, 4; [0152], [0192])
	Godshaw et al. does not teach security panel assemblies has a cut-resistance level to withstand an applied cutting force up to 500 grams applied over 20 mm.
	Loctote further teaches a carrying bag (Flak Sack II) that has an ANSI/ISEA 105 A9 cut level, which is defined by the Safety Corporation as providing greater than 6000 grams of cutting force resistance as applied to 20mm of blade travel (as seen in Modified Figure 1 below).
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take security panels of a carrying bag as taught by Godshaw et al., and provide for them to possess an ANSI/ISEA 105 rating exceeding 500 grams of applied force as taught by Loctote. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide for security panel assemblies in a carrying bag that can withstand 500 grams of applied cutting force, in order to ensure a protective carapace for the user’s personal effects.


    PNG
    media_image7.png
    418
    247
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    31
    155
    media_image8.png
    Greyscale

	Regarding Claim 19, Godshaw et al. teaches all of the elements of the invention described in claim 17 above except; wherein each security panel assembly of the plurality of security panel assemblies has a cut-resistance level to withstand an applied cutting force up to 3,000 grams applied over 20 mm.
	Wherein Godshaw et al. teaches a carrying bag (20) with a security panel (62, 400, 1100) assembly of the plurality of security panel assemblies (62, 400, 1100). (Figs. 1, 4; [0152], [0192])
	Godshaw et al. does not teach security panel assemblies has a cut-resistance level to withstand an applied cutting force up to 3,000 grams applied over 20 mm.
	Loctote further teaches a carrying bag (Flak Sack II) that has an ANSI/ISEA 105 A9 cut level, which is defined by the Safety Corporation as providing greater than 6000 grams of cutting force resistance as applied to 20mm of blade travel (as seen in Modified Figure 1 above).
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take security panels of a carrying bag as taught by Godshaw et al., and provide for them to possess an ANSI/ISEA 105 rating exceeding 3,000 grams of applied force as taught by Loctote. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide for security panel assemblies in a carrying bag that can withstand 3,000 grams of applied cutting force, in order to ensure a protective carapace for the user’s personal effects.

	Regarding Claim 32, Godshaw et al. teaches all of the elements of the invention described in claim 17 above except; a carrying strap having a cut-resistance level to withstand an applied cutting force up to 3,000 grams applied over 20 mm laterally across the carrying strap, the carrying strap comprising:  15a first flexible fabric or webbing; and a second flexible fabric or webbing coupled to the first flexible fabric or webbing, the second flexible fabric or webbing comprising a second polymeric fiber matrix.
	Wherein Godshaw et al. teaches a carrying bag (20) with a carrying strap (22) comprising, a first flexible fabric or webbing (51), and a second flexible fabric or webbing coupled to the first flexible fabric or webbing (49), the second flexible fabric or webbing comprising a second polymeric fiber matrix (wherein Godshaw et al. teaches the flexible material may comprise “any of the flexible materials disclosed herein and their equivalents, such as leather, nylon, polyester, polypropylene, acrylic, ballistic nylon, etc.”). (Figs. 1, 4-4A; [0167], [0174])
	Godshaw et al. does not teach an applied cutting force up to 3,000 grams applied over 20 mm laterally across the carrying strap.
	Loctote further teaches a carrying bag (Flak Sack II) comprised of material that has an ANSI/ISEA 105 A9 cut level, which is defined by the Safety Corporation as providing greater than 6,000 grams of cutting force resistance as applied to 20mm of blade travel (as seen in Modified Figure 1 above).
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carrying strap of a carrying bag as taught by Godshaw et al., and substitute it for a material with an ANSI/ISEA 105 rating exceeding 3,000 grams of applied force as taught by Loctote. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to provide for carrying bag with a carrying strap comprised of a polymeric fiber matrix, and substitute it for a material that can withstand up to 3,000 grams of applied cutting force; in order to protect the carrying bag and prevent a thief or burglar from cutting and detaching the bag from a user, or alternatively, an object it is secured to.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Godshaw et al. (US 20150237981 A1), as applied to claim 27 above, further in view of Schlipper (US 20080156835 A1).
	Regarding Claim 29, Godshaw et al. teaches all of the elements of the invention described in claim 27 above except; wherein the polymeric fiber matrix is coupled to a plurality of strips of first flexible material layers, the plurality of strips of first flexible material layers extending beyond one or more edges of the polymeric fiber matrix to form a plurality of tabs or seam regions. --
	Wherein Godshaw et al. teaches the use of a protective polymeric fiber matrix (910), contained within a first and second flexible material layers (406, 408). (Additionally Godshaw et al. anticipates the use of webbing material “however, webbing material has been used as the flexible material 51,49; as known in the fabric arts, “webbing material is generally a woven strip of fabric or other flexible material which generally extends longitudinally and has a considerably narrow width, such as to be suitable to form a strap.”) (Figs. 80-83; [0167], [0251])
	Schlipper further teaches the plurality of strips of first flexible material layers (30a and 30b) extending beyond one or more edges (15 in Modified Figure 2 below) of a protective matrix (32) to form a plurality (wherein there are two straps (5a, 5b) to the backpack (1)) of tabs (10 in Modified Figure 2 below) or seam regions. (Wherein Schlipper teaches strips (30a, 30b) to encompass a cut-resistant material (14a, 14b, 32) with tabs (10 in Modified Figure 2 below) that protrude beyond the edges of the material (32). (Figs. 1-2; [0022], [0025] – [0026])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the carrying bag as taught by Godshaw et al., and provide for a plurality of extending strips as taught by Schlipper. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide for strips extending beyond the cut resistant material, in order to reduce the amount of retentive flexible material used, while providing gaps in the flexible material to enhance the flexibility of the polymeric fiber matrix, and in order to provide supplementary flexible material for additional applications, such as providing projection tabs for additional means of attachment.
[AltContent: connector][AltContent: arrow]
    PNG
    media_image9.png
    29
    33
    media_image9.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image10.png
    24
    26
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    29
    161
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    802
    563
    media_image12.png
    Greyscale
 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Godshaw et al. (US 20150237981 A1), as applied to claim 20 above, further in view of Tam et al. (US 9243355 B2).
	
	Regarding Claim 30, Godshaw et al. teaches all of the elements of the invention described in claim 20 above except; wherein the polymeric fiber matrix comprises a mesh or netting having a plurality of bonded or coupled polymeric fiber intersections.
	Tam et al. further teaches wherein a polymeric fiber matrix (comprising high tenacity elongate bodies 10 and binding elongate bodies 12 transversally disposed) are constructed as a mesh or netting (as seen in Figs. 1-5), and thermally bonded (22) at their points of intersection. (Figs. 1-5; Col. 13, Lines 8-16; Claim 7)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take polymeric fiber matrix of a carrying bag as taught by Godshaw et al., and provide the interconnecting elements to be bonded at intersections as taught by Tam et al. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide lateral bonds at the intersections of polymeric fiber matrices in order to enhance the durability of the protective fiber matrix and to create a dimensionally stable protective fabric layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Thiel et al. (US 20180102656 A1), teaches a portable power case with a substrate contained within a webbing.
Au et al. (US 20170095062 A1), teaches a reinforced textile strap.
McMurray (US 20160053525 A1), teaches a flexible vault incorporating polymeric fiber protective layer.
Case (US 20150027831 A1), teaches a security lined case.
Schlipper (US 20140090942 A1), teaches a security luggage bag.
Hai et al. (US 20120073714 A1), teaches a cut-proof anti-theft bag construction.
Curran et al. (US 20110097021 A1), teaches a bullet resistant backpack.
Hai et al. (US 20100243114 A1), teaches a cut-proof anti-theft bag construction.
Schlipper (US 20090140020 A1), teaches a wire cable reinforced carrying strap.
Kawano et al. (US 20090068906 A1), teaches a protective material lining.
Danzey (US 20080182471 A1), teaches yarns for cut-resistant webbing.
Hand et al. (US 7354875 B2), teaches stab resistant and anti-ballistic material.
Bihler (US 20070240798 A1), teaches theft resistant personal property carrying devices.
Bachner et al. (US 684404 B2), teaches a stab and ballistic resistant garment and method.
Chiou (US 6534426 B1), teaches a knife resistant composite.
Lyons (US 6526862 B2), teaches fabric armor.
Schlipper (US 20030010801 A1), teaches security wallets.
Harpell (US 5196252 A), teaches ballistic resistant fabric articles.
Magid (https://www.amazon.com/Magid-Resistant-Nitrile-Enhanced-Fingers/dp/B07253FZ5X/), teaches ANSI level A6 cut-resistant gloves.
Travelon (https://www.amazon.com/Travelon-Anti-Theft-Classic-Shoulder-Midnight/dp/B00COE2KF8/ref), teaches an anti-theft shoulder bag.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731